           Case 1:19-cv-00518-RP Document 23 Filed 07/29/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

 SERVICE LLOYDS INSURANCE
COMPANY                                       §
                                              §
       Plaintiff,                             §
V.                                            §           CIVIL ACTION NO. 1:19-CV-518
                                              §
NORTH AMERICANRISKSERVICES, §
INC.                                          §
                                              §
       Defendant/Third-Party Plaintiff, §
                                              §
V.                                            §

TEE & GEE GROUP, LLC;
CORECARE MANAGEMENT; AND
PRIME HEALTH SERVICES, INC.,

       Third-Party Defendants. §

                    MOTION FOR ENTRY OF DEFAULT JUDGMENT

       Third-Party PlaintiffNorth American Risk Services, Inc. ("NARS") requests that entry of

judgment by default be entered against Third-Party Defendant Prime Health Services, Inc.

pursuant to Federal Rule of Civil Procedure 55(b)(2).   n support of this request, Third-Party

PlaintiffNARSrelies upon the record in this case andthe affidavitsubmitted herein.

                                           Respectfully submitted,


                                           By:    /s/ Martin S. Schexnayder
                                                  Martin S. Schexnayder
                                                  State Bar No. 17745610
                                                  Federal Bar 15146

OF COUNSEL:

WINGET, SPADAFORA & SCHWARTZBERG, LLP
Famaz Pishgazadeh
State Bar No. 2410625
Two Riverway, Suite 725
Houston, Texas 77056
           Case 1:19-cv-00518-RP Document 23 Filed 07/29/19 Page 2 of 2



Telephone: 713-343-9200
Facsimile: 713-343-9201
Schexnavder.MfSiwsslIp.com
Pishgazadeh.FfS.wssllp.com

COUNSEL FOR THIRD-PARTY PLAINTIFF
NORTH AMERICAN RISK SERVICES, INC.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has been
duly and properly served upon all counsel herein in accordance with the Federal Rules of Civil
Procedure, on this the 29th day of July, 2019, and that service of the foregoing instrument has
been accomplished either through electronic mail or via automatic circulation through the
CM/ECF Portal.

Anthony Icenogle
ICENOGLE& BOGGINS,P. L.L.C.
6805 N. Capital of Texas Hwy., Ste. 220
Austin, Texas 78731
Anthonv(5), icenoglefirm. com

Diane Dawley
Lewis Brisbois
Diane. dawley(%lewisbrisbois. com

                                                  /s/Martin S. Schexnavder
                                                  Martin S. Schexnayder
